PER CURIAM.
Affirmed. We believe the evidence sufficient to sustain appellant’s conviction of participating in a riot contrary to the provisions of section 870.01(2), Florida Statutes (1985). Appellant was shown to be part of a large and threatening crowd which had gathered at the scene of an altercation between the police and a smaller group of people and had refused police orders to disperse. In addition, appellant was shown to be armed with a fence post which he swung at a police dog as the leashed dog and an officer approached to disperse the crowd.
DOWNEY, ANSTEAD and DELL, JJ., concur.